PER CURIAM.
An adjudication of delinquency was premised on the theft of an automobile, not identified in the charging document. The proof, at the time of hearing, being different as to ownership from that charged in the charging document, these three adjudications, to wit: grand theft, burglary and criminal mischief, be and they are hereby reversed and set aside. Le Rea v. Cochran, 115 So.2d 545 (Fla.1959); S.T. v. State, 382 So.2d 855 (Fla. 3d DCA 1980); Haugland, v. State, 374 So.2d 1026 (Fla. 3d DCA 1979). The remaining adjudication of delinquency, to wit: obstructing a police officer, remains valid.
Affirmed in part, reversed in part.